July 26, 2016

                                                                                                        TN COURT OF
                                                                                                   WORKERS ' CO:l\IPENSATION
                                                                                                           CLAThiS

                                                                                                           Time 7:l5AAI

               TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT KNOXVILLE

Tony Rucker,                                                 Docket No.: 2015-02-0126
           Employee,
v.                                                           State File No.: 71844-2014
Flexible Staffing Solutions of Tennessee,
              Employer,                                      Judge Pamela B. Johnson
And
American Zurich Insurance Company,
             Carrier.


                       EXPEDITED HEARING ORDER
             FOR MEDICAL AND TEMPORARY DISABILITY BENEFITS


       This matter came before the undersigned Workers' Compensation Judge on the
Renewed Motion to Compel Payment of Benefits filed by the Employee, Tony Rucker,
on November 17, 2015, and in light of the Workers' Compensation Appeals Board's
Decision Vacating in Part and Remanding the Trial Court's Compensation Order, entered
May 13, 2016. The central legal issues are: (1) whether Mr. Rucker sustained an injury
arising primarily out of and in the course and scope of his employment with the
employer, Flexible Staffing Solutions of Tennessee; (2) whether Mr. Rucker is entitled to
past or future temporary disability benefits, and if so, in what amount; and (3) whether
Mr. Rucker is entitled to past or future medical benefits. 1 For the reasons set forth below,
this Court finds Mr. Rucker provided sufficient evidence from which this Court
concludes he is likely to prevail at a hearing on the merits on these issues. Accordingly,
his motion to compel payment of temporary disability and medical benefits is granted.

                                            Procedural History

       Mr. Rucker filed a Petition for Benefit Determination (PBD) on May 13, 2015,
seeking temporary disability and medical benefits. The parties did not resolve the
disputed issues through mediation, and the Mediating Specialist filed a Dispute
1
  A complete listing of the technical record, stipulations, and exhibits admitted at the Compensation Hearing is
attached to this Order as an appendix.
Certification Notice (DCN) on July 16, 2015. Mr. Rucker filed a Request for Initial
Hearing on July 29, 2015, and this Court entered an Agreed Initial Hearing Order on
September 21, 2015. As set forth in the Agreed Initial Hearing Order, the Court
bifurcated the case and agreed to adjudicate the issue of compensability separately and
prior to the adjudication of the issue of permanent disability benefits. Contemporaneous
with the filing of Mr. Rucker's Pre Compensation Hearing Statement, he filed a Renewed
Motion to Compel Payment of Benefits on November 17, 2015, seeking temporary
disability and medical benefits.

        This Court conducted an in-person, evidentiary Compensation Hearing on the
issue of compensability on December 3, 2015. The Compensation Hearing Order was
entered January 21, 2016. Flexible Staffing and its carrier filed a Compensation Hearing
Notice of Appeal on February 19, 2016. The Workers' Compensation Appeals Board
accepted the appeal and entered an Order Vacating in Part and Remanding in Part this
Court's Compensation Hearing Order on May 13, 2016. The Appeals Board concluded:
"the trial court erred in addressing the employee's entitlement to temporary disability and
medical benefits in its order following the bifurcated compensation hearing, and we
vacate that part of the trial court's compensation order." Rucker v. Flexible Staffing
Solutions of Tennessee, eta!., No. 2015-02-0126, 2016 TN Wrk. Comp. App. Bd. LEXIS
23, at *1 (Tenn. Workers' Comp. App. Bd. May 13, 2016). The Appeals Board further
found that the remaining issues in the employer's appeal were premature, dismissed the
appeal, and remanded the case for such proceedings as necessary to resolve the
outstanding issues. !d.

       In light of the Appeals Board's ruling, this Court scheduled a Status Conference
with the parties on June 2, 2016, to discuss Mr. Rucker's pending Renewed Motion to
Compel Payment of Benefits. As previously stated, the parties agreed to allow this Court
to make a determination based upon a review of the file pursuant to Rule 0800-02-
21.14(1) (2015) ofthe Tennessee Compilation Rules and Regulations. On June 28,2016,
the Court sent a Docketing Notice to the parties regarding the contents of the record
before it and gave the parties until July 8, 2016, to voice any objection to the documents
contained in the record and/or file a position statement. Neither party raised any
objection to the documents contained in the record nor filed a position statement.
Considering the positions of the parties, the applicable law, and all of the evidence
submitted, the Court concludes it needs no additional information to determine whether
Mr. Rucker is likely to prevail at a hearing on the merits.

                                    History of Claim

       Based upon the evidence introduced during the December 3, 2015 evidentiary
hearing and a review of the record, the Court finds as follows:

      Mr. Rucker is a forty-eight-year-old resident of Campbell County, Tennessee.

                                            2
    Flexible Staffing employed Mr. Rucker as a laborer and assigned him to work at Eagle
    Bend Manufacturing as an assembler. Prior to his employment at Flexible Staffing, Mr.
    Rucker worked as a highway maintenance laborer, security officer, police officer, and
    trained as an electrician and welder.

       At 3:15 a.m. on September 2, 2015, while working for Flexible Staffing at Eagle
Bend, Mr. Rucker pulled a part off the machine he operated when the right side of the
part hung up. Mr. Rucker testified, "My neck went back and popped and shot sharp pains
through my right shoulder." He reported the work incident to Sanford Miller, who is the
Third Shift Supervisor employed by Eagle Bend. Mr. Miller transported Mr. Rucker to
Occupational Health Systems (OHS) in Clinton, Tennessee for evaluation. Neither
Flexible Staffing nor Eagle Bend provided Mr. Rucker a panel of physicians to select an
authorized treating physician (ATP).

       On that day, Mr. Rucker saw Ronald Flowers, a Physician's Assistant (PA) at
OHS. (Ex. 3A.) Mr. Rucker complained of "pain in the right side of his neck" with
"tingling and numbness in both hands, extending down into his fingers." Id. PA Flowers
diagnosed osteoarthritis, degenerative disc disease, and sprain. Id. OHS staff sent Mr.
Rucker home and instructed him to return later the same day. 2 PA Flowers and Dr. John
McElligott, an OHS physician, signed the September 2, 2015 medical note. 3

      Mr. Rucker returned as instructed and reported: "overall, he was not improved."
Id. OHS recommended six physical therapy visits. Only Dr. McElligott signed the later
September 2, 2015 medical note.

       Mr. Rucker completed six PT visits at OHS. After his sixth visit, Mr. Rucker
returned to OHS on September 15,2014, and continued to complain of pain in his lower
neck and tingling and numbness in both arms, extending into both hands and fingertips.
Id. The September 15, 2014 medical note provided:

          After review of the mechanism of injury [(MOl)] and/or lack thereof on all
          diagnoses listed for this evaluation now or related to this evaluation, I do

2
  The September 2, 2015 medical note stated, "The patient is scheduled for a return visit[.] This patient is working
the lOpm to 6am shift, and was seen at Sam, he will need to be rechecked prior to his shift at lOpm tonight to
determine his functional capabilities. This will require two visits on the same day." (Ex. 3A.)
3
  The September 2, 2015 medical note provided:
         The Designated Physician for this case is John McElligott, MD. This doctor has been assigned
         supervision of this case. The designated physician is physically present in the office during the
         evaluation and treatment of the employee. Team Based Medicine means that when patients are
         seen by Ron Flowers, PA-C, all findings including diagnostics are discussed with the designated
         physician while the employee/patient is still in the office. In addition, all treatment records are
         reviewed by the senior medical director regardless if seen by an MD or PA-C. After-hours cases
         seen by the PA-C are to be seen at the opening of the clinic ASAP that same day or the next
         working day. All Charts are E-signed by team members and medical director.
(Ex. 3A.)

                                                         3
         not feel that this injury/exposure is Work related [sic]. See TN WC Law
         effective July 1, 2014, TN 50-6-102 (13). Pre-existing conditions are very
         likely or the MOl is not substantial to produce the present findings or lack
         of findings.

!d. OHS released Mr. Rucker from care without restrictions. !d. Both PA Flowers and
Dr. McElligott signed the September 15, 2014 medical note. 4

        Dr. McElligott completed a Standard Form Medical Report and noted that Mr.
Rucker "was pulling a part from his machine when he felt a pop in his neck, accompanied
by pain in the neck." !d. at 1. In the Standard Form Medical Report, Dr. McElligott
denied Mr. Rucker suffered any temporary total disability because of the work injury and
further opined Mr. Rucker reached maximum medical improvement on September 15,
2014. !d. at 4. Considering Mr. Rucker's medical history, diagnosis and treatment, and
all other available information regarding the onset and causes of his injury, Dr.
McElligott further denied that it is more likely than not, as opposed to speculation or
possibility, that Mr. Rucker's injury arose primarily out of and in the course and scope of
his employment. !d. Dr. McElligott assigned no permanent medical impairment
attributable to Mr. Rucker's work injury. !d.

       During the evidentiary hearing, Mr. Rucker testified he never saw a doctor at
OHS, denying that Dr. John McElligott ever examined or treated him. Mr. Rucker
further denied OHS ordered an MRI or other diagnostic testing. Mr. Rucker admitted he
was satisfied with his treatment at OHS, with the exception of painful physical therapy.
Though he did not advise Flexible Staffing of any dissatisfaction with the care received at
OHS, he advised Leslie Crawford at Flexible Staffing that the physical therapist was
"hurting me more than they're helping me." Mr. Rucker did not ask Flexible Staffing to
send him to another doctor and did not complain that his care at OHS was insufficient or
inappropriate.

       While undergoing physical therapy, Flexible Staffing offered Mr. Rucker
alternative employment at the same rate of pay, which he performed by answering phones
in the office. After his last visit of physical therapy, Flexible Spending advised Mr.
Rucker that Eagle Bend did not require his services, and Flexible Staffing did not offer

4
  The September 15, 2015 medical note provided:
         The Designated Physician for this case is John McElligott, MD. This doctor has been assigned
         supervision of this case. The designated physician is physically present in the office during the
         evaluation and treatment of the employee. Team Based Medicine means that when patients are
         seen by Ron Flowers, PA-C, all findings including diagnostics are discussed with the designated
         physician while the employee/patient is still in the office. In addition, all treatment records are
         reviewed by the senior medical director regardless if seen by an MD or PA-C. After-hours cases
         seen by the PA-C are to be seen at the opening of the clinic ASAP that same day or the next
         working day. All Charts are E-signed by team members and medical director.
(Ex. 3A.)

                                                         4
Mr. Rucker further employment. Shortly thereafter, Flexible Staffing denied the claim
and did not offer further medical treatment.

       Mr. Rucker later attempted to work two days at Sears but could not tolerate the
physical job requirements. Mr. Rucker filed for unemployment benefits in October 2014.
The state denied his claim for unemployment benefits.

       Subsequently, Mr. Rucker sought unauthorized medical care from neurosurgeon,
Dr. Richard Boyer, on November 18, 2014. (Ex. 1A, November 18, 2014 Office Note.)
Mr. Rucker did not ask Flexible Staffing to approve his initial visit with Dr. Boyer and
did not advise Flexible Staffing that he received treatment with Dr. Boyer.

       During the initial visit, Mr. Rucker advised Dr. Boyer he worked on a machine at
Eagle Bend and reached to remove a part. Mr. Rucker described pain in the right side of
his neck radiating to the anterior right shoulder with some paresthesias and tingling in the
back of the head into both arms and down to his hands and fingers diffusely. Dr. Boyer
ordered an MRI and injections.            Dr. Boyer ultimately performed a three-level
decompression and fusion at C4 through C7 on April 22, 2015, for the post-operative
diagnoses of cervical spondylosis and C6-7 herniated nucleus pulposus. (Ex. 1A,
Operative Note.).

       Post-operatively, on May 21, 20 15, Mr. Rucker reported continued numbness and
tingling in the right arm, extending from the second and third fingers up the arm and into
the elbow. On June 30, 2015, Mr. Rucker advised Dr. Boyer's office that "he was eating
a few weeks ago and felt a severe pop in the back of his neck, in the lower portion of his
neck and ever since then he started having a burning sensation into his right axilla area
which is a new complaint." On September 3, 2015, Dr. Boyer's office referred Mr.
Rucker to an orthopedic physician for evaluation of his right shoulder.

        Dr. Boyer testified by deposition that he did not "explore with Mr. Rucker any
other causes or potential causes for the neck pain that he was experiencing besides this
injury that he reported." (Ex. 1 at 24.) Further, Dr. Boyer agreed he did not explore at
any time with Mr. Rucker the mechanics of his injury or any details regarding the alleged
accident. (Ex. 1 at 57.) When asked if he could state within a reasonable degree of
medical certainty that Mr. Rucker's neck injury occurred on September 2, 2014, Dr.
Boyer testified, "All I can say is that that's the history that he gave us that that's when the
pain began and the events that happened that started the pain off." !d. Dr. Boyer further
stated:

       Q. Doctor, did you see anything clinically with Mr. Rucker that led you to
       believe that the surgery that you performed was primarily related to the
       September 2 accident?


                                              5
          A. Well, again, it's based on his report that that's when the injury began.

          Q. But my question was, did you see anything clinically that led you to
          believe that September 2 was the date of the injury, or that you were
          treating him for injuries that occurred on September 2?

         A. I think it's impossible to say that otherwise. If he had said the accident
         had been you know, August 31st, I would say that it started August 31 51 •
         There's nothing about the exam or his story otherwise that would be
         specific to one date.

         Q. And by the same token, there's nothing that indicates that it did or did
         not occur on September 2, other than the history that he provided?

         A. That's correct.

         Q. Are there multiple other causes- excuse me, let me back up. Are there
         other causes of neck pain and herniation besides trauma?

         A. Sure. There are people who have no trauma at all and have pain. And
         there are patients who have, as I said, no herniation and have an event that
         starts off the symptoms. So it's difficult outside of the description of the
         history to give causation.

(Ex. 1 at 58-59.)

         Dr. Boyer testified further:

         Q. And considering Mr. Rucker's history; the diagnosis that you made; the
         treatment that you rendered, including all the injections, and all other
         available information regarding the onset and the cause of his neck
         problems, you agree that its more likely than not that Mr. Rucker's injury
         arises primarily out of and in the course of his employment with respect to
         that herniated disk and the surgery you performed? Would you agree with
         that?

         [Objection omitted.] 5

         A. Well, I think that history seems to be consistent with that. And as that
         being the onset of the pain, the disk herniation we found at C6- 7, as I've
5
 The parties stipulated to the admissibility of Dr. Boyer's deposition transcript without asking the Court to rule on
objections raised during the deposition. Accordingly, the Court omitted the objection raised to the testimony and the
discussion of counsel.

                                                         6
       testified, it could be traumatic. But all those things, I think, you know, go
       along or are consistent with how he described it. But it's based on his
       report of history, yes.

       Q. Thank you. Now, in addition to that, and if we assume that then is true,
       then the medical treatment, the surgery you did, the hospitalization, and
       your referral to Dr. Casey, you would agree were reasonable and necessary
       and incidental as a result of that particular injury that occurred that's also
       documented by Nurse Caldwell in his notes, September 2, 2014? Would
       you agree with that?

       [Objection omitted.]

       A. Yes, I think that's reasonable to say.


       Q. Doctor, are the charges totally summarized and everything there
       [Exhibit 1C - Itemization of Bill] would be incidental to this injury as we
       previously described, reasonable and necessary, as a result of the injury for
       which you treated him; is that true?

       [Objection omitted.]

       A.     I believe so, yes.

       Q. And those charges [surgery performed at University of Tennessee
       Medical Center] would have been reasonable and necessary and incidental
       as a result of the treatment that was rendered as a result of the injury as
       well, correct?

       [Objection omitted.]

       A. I believe so.

(Ex. 1 at 70-71, 73.)

       During his deposition, Dr. Boyer testified that Mr. Rucker had not reached
maximum medical impairment. (Ex. 1 at 56.) Dr. Boyer additionally affirmed during his
deposition that, from the date of his termination on September 15, 2014, to the present,
Mr. Rucker "was totally unable to return to the job at Eagle Bend if it required him to
engage in heavy work and repetitive work on a daily basis." (Ex. 1 at 75-76.) Dr. Boyer
further agreed that Mr. Rucker was capable of performing light, sedentary-type work
during the same timeframe. (Ex. 1 at 76.)

                                             7
          Mr. Rucker also received unauthorized care from orthopedic surgeon, Dr. Michael
    Casey, who treated him for his right-shoulder complaints. Dr. Casey performed surgery
    on Mr. Rucker's right shoulder. Dr. Casey's medical records were not introduced into
    evidence.

        In the interim, Mr. Rucker underwent an independent medical examination with
Dr. C.M. Salekin on April 18, 2015, and complained of "neck pain with intermittent
radiation to the right hand following an injury at work on 9-2-14." (Ex. 2A, April 18,
2015 Medical Note.) Dr. Salekin diagnosed "[m]ultiple cervical radiculopathies
involving right C5, C6, C7 nerve roots caused by injury at work on 9-2-14 with ongoing
pain in the neck and weakness of multiple muscle groups on the right upper extremity."
!d. In his April 18, 2015 Standard Form Medical Report and considering Mr. Rucker's
medical history, diagnosis and treatment, and all other available information regarding
the onset and causes of his injury, Dr. Salekin responded affirmatively it is more likely
than not, as opposed to speculation or possibility, that Mr. Rucker's InJury arose
primarily out of and in the course and scope of his employment. (Ex. 2A.)

       Mr. Rucker returned to see Dr. Salekin on August 29, 2015, for a follow-up
independent medical examination. (Ex. 2B.) Dr. Salekin diagnosed (1) "[l]eft C4
radiculopathy due to disc protrusion at C3-C4 level caused by the injury at work on 9-2-
14 with residual signs and symptoms," and (2) "[m]ultiple cervical radiculopathies
caused by the injury at work on 9-2-14 involving right C5, C6, and C7 nerve roots status
post fusion with residual signs and symptoms." (Ex. 2B, August 29, 2015 Medical Note.)
In his August 29, 2015 Standard Form Medical Report and considering Mr. Rucker's
medical history, diagnosis and treatment, and all other available information regarding
the onset and causes of his injury, Dr. Salekin responded affirmatively it is more likely
than not, as opposed to speculation or possibility, that Mr. Rucker's injury arose
primarily out of and in the course and scope of his employment. (Ex. 2B.) Dr. Salekin
further opined that Mr. Rucker suffered temporary total disability, beginning September
2, 2014, and assigned restrictions. !d. He placed Mr. Rucker at maximum medical
improvement on August 29, 2015. !d.

          By deposition, Dr. Salekin testified:

         Q. Have you considered anything at all about the shoulder to date?

          [Objection omitted.] 6
A. I think the new finding on the shoulder that he has not achieved
6
  The parties stipulated to the admissibility of Dr. Salekin 's deposition transcript without asking the Court to rule on
objections raised during the deposition. Accordingly, the Court omitted the objection raised to the testimony and the
discussion of counsel.

                                                           8
       maximum medical improvement, because I believe the shoulder injury is
       also sustained by the same event which caused the neck injury. And the
       reason for the delay in diagnosis of the shoulder injury is because - even
       for an expert neurosurgeon or orthopaedic surgeon, it is difficult to
       differentiate between C5 radiculopathy from [a] shoulder problem.
       Because pain from the neck due to C5 radiculopathy also radiates to the
       shoulder where the C5 dermatome is located, slightly below and around the
       shoulder.

(Ex. 2 at 60-61.)

         During the December 3, 2015 evidentiary hearing, Mr. Rucker asserted he
sustained an injury to his neck and right shoulder arising primarily out of and in the
course and scope of his employment with Flexible Staffing. Dr. Boyer and Dr. Salekin
opined that it is more likely than not, as opposed to speculation or possibility, that Mr.
Rucker's injury arose primarily out of and in the course and scope of his employment.
While Dr. McElligott disagrees, his opinion is not entitled to a presumption of
correctness because he was not chosen from a panel of physicians. Flexible Staffing did
not give Mr. Rucker a panel of physicians from which he could select an authorized
treating physician. Moreover, he argued Dr. McElligott's opinion should be afforded
little to no weight because he did not physically evaluate or treat Mr. Rucker. Instead, he
merely reviewed the findings and records of PA Flowers. Additionally, Mr. Rucker
argued he was not required to report to Flexible Staffing his dissatisfaction with OHS'
treatment or advise of his treatment with Dr. Boyer and Dr. Casey because Flexible
Staffing denied his claim.

       Flexible Staffing countered Mr. Rucker failed to demonstrate by a preponderance
of the evidence that his employment contributed more than fifty percent in causing the
injury, considering all causes. Specifically, Flexible Staffing averred that Dr. Boyer
made no inquiry into, or explored other causes of, Mr. Rucker's injury. Additionally, Dr.
Boyer never testified the September 2, 2014 work incident was the primary cause of Mr.
Rucker's injury. Flexible Staffing further averred Dr. Salekin conceded it was difficult to
determine the cause of Mr. Rucker's injury and relied in great part upon the history
provided by Mr. Rucker.

       Flexible Staffing asserted Mr. Rucker's testimony is not credible and insufficient
to establish the necessary elements to entitle him to workers' compensation benefits. Dr.
McElligott confirmed in his Standard Medical Report he saw Mr. Rucker. Additionally,
Dr. McElligott's signature was the only signature on the second visit conducted on
September 2, 2014, evidencing that he physically examined Mr. Rucker that day. Dr.
McElligott, who Flexible Staffing claimed is the authorized treating physician, opined
Mr. Rucker's injury was not caused by the September 2, 2014 work incident. Moreover,
Mr. Rucker did not offer any medical opinion, from Dr. Casey or otherwise, that his

                                            9
right-shoulder injury was compensable.

                       Findings of Fact and Conclusions of Law

       Mr. Rucker bears the burden of proof on all essential elements of his workers'
compensation claim. Scott v. Integrity Staffing Solutions, No. 2015-01-0055, 2015 TN
Wrk. Comp. App. Bd. LEXIS 24, at *6 (Tenn. Workers' Comp. App. Bd. Aug. 18, 2015).
Mr. Rucker need not prove every element of his claim by a preponderance of the
evidence in order to obtain relief at an Expedited Hearing. McCord v. Advantage Human
Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9
(Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). At an Expedited Hearing, Mr. Rucker
has the burden to come forward with sufficient evidence from which the trial court can
determine that he is likely to prevail at a hearing on the merits. Id.

Mr. Rucker demonstrated he is likely to prevail at a hearing on the merits on the issue of
whether he sustained an injury arising primarily out ofand in the course and scope of his
        employment with the employer, Flexible Staffing Solutions of Tennessee.

        With the above principles in mind, an injury must arise primarily out of and occur
in the course and scope of the employment to be compensable under the Workers'
Compensation Law. McCaffery v. Cardinal Logistics, No. 2015-08-0218, 2015 TN Wrk.
Comp. App. Bd. LEXIS 50, at *8-9 (Tenn. Workers' Comp. App. Bd. Dec. 10, 2015); see
also Tenn. Code Ann. § 50-6-1 02(14) (20 15). The term "injury" is defined as "an injury
by accident ... arising primarily out of and in the course and scope of employment, that
causes death, disablement or the need for medical treatment of the employee." ld. For an
injury to be accidental, it must be "caused by a specific incident, or set of incidents,
arising primarily out of and in the course and scope of employment, and is identifiable by
time and place of occurrence." Tenn. Code Ann. § 50-6-1 02( 14 )(A) (20 15).

        In the present case, Mr. Rucker testified that, on September 2, 2014, while
working for Flexible Staffing at Eagle Bend, he pulled a part off the machine he operated
when the right side of the part hung up. He then testified, "My neck went back and
popped and shot sharp pains through my right shoulder." This Court finds Mr. Rucker to
be credible. The Court concludes that Mr. Rucker established that he sustained an injury
to his neck "caused by a specific incident, or set of incidents," and "identifiable by time
and place of occurrence."

       The issue therefore turns to whether Mr. Rucker demonstrated he is likely to
prevail at a hearing on the merits on the issue of whether his September 2, 2014 neck
injury arose primarily out of and in the course and scope of his employment. An injury
"arises primarily out of and in the course and scope of employment" only if it has been
shown by a preponderance of the evidence that the employment contributed more than
fifty percent in causing the injury, considering all causes. Tenn. Code Ann. § 50-6-

                                            10
102(14 )(B) (20 15). An injury causes death, disablement, or the need for medical
treatment only if it has been shown to a reasonable degree of medical certainty that it
contributed more than fifty percent in causing the death, disablement, or need for medical
treatment, considering all causes. Tenn. Code Ann. § 50-6-1 02( 14 )(C) (20 15). "Shown
to a reasonable degree of medical certainty" means that, in the opinion of the physician, it
is more likely than not considering all causes, as opposed to speculation or possibility.
Tenn. Code Ann. § 50-6-102(14)(E) (2015). The opinion of the treating physician,
selected by the employee from the employer's designated panel of physicians, shall be
presumed correct on the issue of causation, but the presumption is rebuttable by a
preponderance of the evidence. Id.

        Here, Flexible Staffing did not provide Mr. Rucker a panel of physicians. As
such, Dr. McElligott's opinion is not entitled to a presumption of correctness on the issue
of causation. Accordingly, this Court must weigh the opinions of the three medical
experts. A trial court generally has the discretion to choose which expert to accredit
when there is a conflict of expert opinions. Brees v. Escape Day Spa & Salon, No. 2014-
06-0072, 2015 TN Wrk. Comp. App. Bd. LEXIS 5, at* 14 (Tenn. Workers' Comp. App.
Bd. Mar. 12, 2015) (citing Kellerman v. Food Lion, Inc., 929 S.W.2d 333, 335 (Tenn.
1996); Johnson v. Midwesco, Inc., 801 S.W.2d 804, 806 (Tenn. 1990)). In evaluating
conflicting expert testimony, a trial court may consider, among other things, "the
qualifications of the experts, the circumstances of their examination, the information
available to them, and the evaluation of the importance of that information through other
experts." Id. (citing Orman v. Williams Sonoma, Inc., 803 S.W.2d 672, 676 (Tenn.
1991)).

        Dr. McElligott and medical providers at OHS first evaluated Mr. Rucker. OHS
medical providers obtained a history, performed a physical examination, and ordered x-
rays of the cervical spine and six visits of physical therapy. Dr. McElligott, a board-
certified internist, denied that it was "more likely than not, as opposed to speculation or
possibility, that Mr. Rucker's injury arose primarily out of and in the course and scope of
his employment." (Ex. 3.) Mr. Rucker argued that this Court should give little weight to
Dr. McElligott's opinion because he never physically examined or treated Mr. Rucker.
Flexible Staffing asserted that Dr. McElligott physically examined and treated Mr.
Rucker on at least one occasion, if not more, as evidenced by the second September 2,
2014 office visit and the Standard Medical Report he completed. The parties did not
offer into evidence Dr. McElligott's testimony.

       Dr. Boyer, board-certified in neurological surgery, began treating Mr. Rucker in
November 2014. Dr. Boyer obtained a history, conducted a physical examination, and
ordered injections and diagnostic testing including: cervical spine MRI scans (December
4, 2014, and July 27, 2015), a Nerve Conduction Study (EMG/NCV) (June 26, 2015), a
cervical spine CT scan (September 3, 2015), and periodic x-rays. Dr. Boyer performed
C4-C7 discectomy, osteophytectomy, and fusion on April 22, 2015, for cervical

                                            11
spondylosis and C6-7 herniated nucleus pulposus. Dr. Boyer continues to treat Mr.
Rucker. Dr. Boyer testified by deposition and opined, based upon Mr. Rucker's history,
it is more likely that not that Mr. Rucker's neck injury arose primarily out of and in the
course ofhis employment. (Ex. 1 at 70-71.)

       Dr. Salekin, a board-certified neurologist, examined Mr. Rucker on two separate
occasions, once before and once after his neck fusion. Dr. Salekin reviewed and
summarized the findings of the x-rays, MRJ scans, EMG/NCV, and operative report. Dr.
Salekin completed a Standard Medical Report following each examination and testified
by deposition. Dr. Salekin opined, "[C]onsidering Mr. Rucker's medical history,
diagnosis and treatment, and all other available information regarding the onset and
causes of his injury," "it is more likely than not, as opposed to speculation or possibility,
that Mr. Rucker's injury arose primarily out of and in the course and scope of his
employment." (Ex. 2B.)

        In assigning weight to the medical opinions in this case, the Court gives greater
weight to the physicians having the most contact with Mr. Rucker. This Court finds Dr.
Boyer's testimony most persuasive. Flexible Staffing averred Dr. Boyer's testimony
failed to establish the necessary causal relationship between Mr. Rucker's employment
and his injury, because he denied considering other causes. This Court disagrees. A
close reading of Dr. Boyer's testimony reflects that Dr. Boyer only denied exploring with
Mr. Rucker other causes or potential causes. (Ex. 1 at 24, 59.) Dr. Boyer was not asked
whether he independently considered other causes or potential causes. Moreover, the
record reflects that Dr. Boyer, in fact, considered other causes or potential causes as
evidenced by the numerous diagnostic tests ordered. Specifically, Dr. Boyer testified at
length to the degenerative disc disease noted on the diagnostic test results. Dr. Boyer
opined that diagnoses were consistent with the September 2, 2014 work incident and
injury Mr. Rucker described.

        Ultimately, Dr. Boyer opined that, based upon Mr. Rucker's history, it was more
likely than not that Mr. Rucker's neck injury arose primarily out of and in the course of
his employment. (Ex. 1 at 70-71.) Dr. Salekin's opinion on causation supports Dr.
Boyer's conclusion as to the neck injury and establishes causation as to the right-shoulder
injury. (Ex. 2.) This Court gives little weight to Dr. McElligott's opinion on causation
based upon his limited, or non-existent, physical examination of Mr. Rucker and the
meager diagnostic test results underlying his opinion.

       After careful consideration of the records as a whole, this Court concludes that Mr.
Rucker demonstrated that he is likely to prevail at a hearing on the merits on the issue of
whether his September 2, 2014 injuries to his neck and right shoulder arose primarily out
of and in the course or scope of his employment with Flexible Staffing.



                                            12
          Mr. Rucker demonstrated that he is likely to prevail at a hearing on the merits
                     on the issue of entitlement to medical benefits.

       This Court now turns to the issue of Mr. Rucker's entitlement to medical benefits.
Under Workers' Compensation Law, "the employer or the employer's agent shall furnish,
free of charge to the employee, such medical and surgical treatment ... made reasonably
necessary by accident[.]" Tenn. Code Ann. § 50-6-204(a)(l)(A) (2015). "The injured
employee shall accept the medical benefits. . . provided that in any case when the
employee has suffered an injury and expressed a need for medical care, the employer
shall designate a group of three (3) or more independent reputable physicians ... from
which the employee shall select one (1) to be the treating physician." Tenn. Code Ann.§
50-6-204( a)(3 )(A)(i) (20 15).

       However, "an employer who elects to deny a claim runs the risk that it will be held
responsible for medical benefits obtained from a medical provider of the employee's
choice and/or that it may be subject to penalties for failure to provide a panel of
physicians and/or benefits in a timely manner." McCord v. Advantage Human
Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *13 (Tenn.
Workers' Comp. App. Bd. Mar. 27, 2015); see also Bond v. Am. Air Filter, 692 S.W.2d
638 (Tenn. 1985). Moreover, when an employer initially fails to provide a panel of
physicians from which an employee might choose a treating physician, the employer
cannot belatedly seek to control selection of the treating physician by the late provision of
a panel. Lambert v. Famous Hospitality, Inc., 947 S.W.2d 852, 854 (Tenn. 1997).

        In this case, Flexible Staffing did not offer Mr. Rucker a panel of physicians from
which he could select an authorized treating physician, but it authorized and paid for his
treatment at OHS. Flexible Staffing later denied Mr. Rucker's claim and did not offer
further medical treatment. Thereafter, Mr. Rucker sought medical care on his own with
Dr. Boyer and Dr. Casey. This Court concludes Mr. Rucker demonstrated he is likely to
prevail at a hearing on the merits on the issue of entitlement to medical benefits.
Therefore, he is entitled to medical treatment made necessary by his September 2, 20 14
injuries to his neck and right shoulder, in accordance with Tennessee Code Annotated
section 50-6-204 (20 15). Flexible Staffing shall pay for Mr. Rucker's past medical
expenses incurred and made reasonably necessary by the September 2, 2014 neck injury.
Dr. Boyer shall be the authorized treating physician for the neck injury.

       The parties presented this Court with no evidence from which it might conclude
the medical expenses incurred for the right shoulder were made reasonably necessary by
the September 2, 2014 injury. Accordingly, this Court reserves the issue of past medical
expenses for the right shoulder to be determined at a later date. Based upon the referral
of Dr. Boyer, and in accordance with Tennessee Code Annotated section 50-6-
204(a)(3)(A)(ii) (2015), Dr. Casey shall be the authorized treating physician for the right-
shoulder injury.

                                            13
      Mr. Rucker demonstrated that he is likely to prevail at a hearing on the merits
              on the issue of entitlement to temporary disability benefits.

        The next issue this Court must consider is Mr. Rucker's eligibility for temporary
disability benefits. An injured worker is eligible for temporary disability benefits if: (1)
the worker became disabled from working due to a compensable injury; (2) there is a
causal connection between the injury and the inability to work; and (3) the worker
established the duration of the period of disability. Jones v. Crencor Leasing and Sales,
No. 2015-06-0332, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Tenn. Workers'
Comp. App. Bd. Dec. 11, 2015) (citing Simpson v. Satterfield, 564 S.W.2d 953, 955
(Tenn. 1978)). Temporary total disability benefits are terminated either by the ability to
return to work or attainment of maximum recovery. !d.

        Temporary partial disability benefits, a category of vocational disability distinct
from temporary total disability, is available when the temporary disability is not total.
!d.; see also Tenn. Code Ann. § 50-6-207(1)-(2) (2015). Specifically, "[t]emporary
partial disability refers to the time, if any, during which the injured employee is able to
resume some gainful employment but has not reached maximum recovery." !d. (citing
 Williams v. Saturn Corp., No. M2004-01215-WC-R3-CV, 2005 Tenn. LEXIS 1032, at *6
(Tenn. Workers' Comp. Panel Nov. 15, 2005)). Thus, in circumstances where the
treating physician has released the injured worker to return to work with restrictions prior
to maximum medical improvement, and the employer either ( 1) cannot return the
employee to work within the restrictions or (2) cannot provide restricted work for a
sufficient number of hours and/or at a rate of pay equal to or greater than the employee's
average weekly wage on the date of injury, the injured worker may be eligible for
temporary partial disability. !d.

       Here, Mr. Rucker testified that immediately following the September 2, 2014 work
injury, Flexible Staffing offered him accommodated duty through September 15, 2014.
After his last visit of physical therapy on September 15, 2014, Flexible Staffing advised
Mr. Rucker that Eagle Bend did not require his services and Flexible Staffing did not
offer Mr. Rucker further employment. With the exception of two days of work at Sears,
Mr. Rucker testified that he did not work after Flexible Staffing advised him that Eagle
Bend no longer required his services and did not offer him further work assignments.

        In consideration of Dr. Boyer's and Dr. Salekin's opinions as to Mr. Rucker's
ability to work only restricted duty following his September 2, 2014 work injury to the
present, this Court concludes Mr. Rucker demonstrated he is likely to prevail at a hearing
on the merits regarding entitlement to temporary disability benefits. Therefore, he is
entitled to temporary partial disability benefits. Flexible Staffing shall pay Mr. Rucker
temporary partial disability benefits from September 16, 2014, to the present, taking into
consideration the two days of employment at Sears during this period. Flexible Staffing

                                            14
shall continue to pay Mr. Rucker temporary disability benefits m accordance with
Tennessee Code Annotated section 50-6-207 (20 15).

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Rucker shall receive medical treatment made reasonably necessary by the
      September 2, 2014 injury and in accordance with Tennessee Code Annotated
      section 50-6-204 (20 15). Flexible Staffing shall pay Mr. Rucker's past medical
      expenses incurred and made reasonably necessary by the September 2, 2014 neck
      injury. Dr. Boyer shall be the authorized treating physician for the neck injury.

  2. This Court reserves the issue of past medical expenses for the right shoulder. Dr.
     Casey shall be the authorized treating physician for the right-shoulder injury.

  3. The amount of temporary disability benefit is $267.45 per week based on Mr.
     Rucker's average weekly wage of $401.17.

  4. Flexible Staffing shall pay Mr. Rucker temporary partial disability benefits from
     September 16, 2014, to the present, with the exception of the two days of
     employment at Sears during this period.

  5. Flexible Staffing shall continue to pay Mr. Rucker temporary disability benefits
     in accordance with Tennessee Code Annotated section 50-6-207 (2015).

  6. This matter is set for a Status Conference on September 28, 2016, at 1:30 p.m.
     The parties must call 865-594-0091 or 855-543-5041 toll free to participate in the
     Initial Hearing. Failure to appear by telephone may result in a determination of
     the issues without your further participation.

  7.    Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
       with this Order must occur no later than seven business days from the date of
       entry of this Order as required by Tennessee Code Annotated section 50-6-
       239(d)(3) (2015).      The Insurer or Self-Insured Employer must submit
       confirmation of compliance with this Order to the Bureau by email to
       WCCompliance.Program@tn.gov no later than the seventh business day after
       entry of this Order. Failure to submit the necessary confirmation within the
       period of compliance may result in a penalty assessment for non-compliance.

  8.    For questions regarding compliance, please contact the Workers' Compensation
       Compliance Unit by email at WCC rnpliance.Program@ tn.gov or by telephone
       at (615) 253-1471 or (615) 532-1309.


                                          15
      ENTERED this the 26th day of Jul , 2016.




                                         HON. PAMELA B. JOHNSON
                                         Workers' Compensation Judge

Rjght to App al:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of Indigency
      in accordance with this section shall result in dismissal of the appeal.

  5. The parties, having the responsibility of ensuring a complete record on appeal,
     may request, from the Court Clerk, the audio recording of the hearing for the
     purpose of having a transcript prepared by a licensed court reporter and filing it
     with the Court Clerk within ten calendar days of the filing of the Expedited
     Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
     the evidence within ten calendar days of the filing of the Expedited Hearing
     Notice of Appeal. The statement of the evidence must convey a complete and
     accurate account of what transpired in the Court of Workers' Compensation


                                           16
      Claims and must be approved by the workers' compensation judge before the
      record is submitted to the Clerk of the Appeals Board.

   6. If the appellant elects to file a position statement in support of the interlocutory
      appeal, the appellant shall file such position statement with the Court Clerk within
      five business days of the expiration of the time to file a transcript or statement of
      the evidence, specifying the issues presented for review and including any
      argument in support thereof. A party opposing the appeal shall file a response, if
      any, with the Court Clerk within five business days of the filing of the appellant's
      position statement. All position statements pertaining to an appeal of an
      interlocutory order should include: ( 1) a statement summarizing the facts of the
      case from the evidence admitted during the expedited hearing; (2) a statement
      summarizing the disposition of the case as a result of the expedited hearing; (3) a
      statement of the issue(s) presented for review; and (4) an argument, citing
      appropriate statutes, case law, or other authority.

                                      APPENDIX

Technical Record:
  1. Petition for Benefit Determination, filed May 13, 2015;
  2. Dispute Certification Notice, filed July 16, 2015;
  3. Mr. Rucker's Notice of Intent to Use Standard Form Medical Report in Lieu of
      Deposition ofDr. Salekin, filed July 29, 2015;
  4. Mr. Rucker's Motion to Compel Payment ofBenefits, filed July 29, 2015;
  5. Request for Initial Hearing, filed July 29, 2015;
  6. Flexible Staffing's Response in Opposition to Mr. Rucker's Motion to Compel
      Temporary Total Disability Benefits, filed August 3, 2015;
  7. Order Dismissing Motion to Compel Payment of Benefits, entered August 25,
      2015;
  8. Mr. Rucker's Second Notice of Intent to Use Standard Form Medical Report in
      Lieu ofDeposition ofDr. C.M. Salekin, filed September 8, 2015;
  9. Flexible Staffing's Notice of Objection, filed September 10, 2015;
  10. Initial Hearing Order, entered September 21, 2015;
  11. Flexible Staffing's Notice of Intent to Use Standard Form Medical Report of Dr.
      John McElligott in Lieu of Deposition, filed November 16, 2015;
  12. Mr. Rucker's Objection to Flexible Staffing's Use of Standard Medical Report in
      Lieu of Deposition of Dr. John McElligott, filed November 17, 2015;
  13. Mr. Rucker's Renewed Motion to Compel Payment of Benefits, filed November
      17, 2015;
  14. Mr. Rucker's Pre Compensation Hearing Statement (unsigned), submitted
      November 17, 2015;
  15. Parties' Pre-Bifurcated Compensability Only Hearing Statement (signed only by
      Flexible Staffing's attorney), filed November 25, 2015;                       ·

                                           17
   16.   Compensation Hearing Order, entered January 21, 2016;
   17.   Order Correcting Compensation Hearing Order, entered January 28, 20 16;
   18.   Compensation Hearing Condensed Transcript, filed March 4, 2016; and
   19.   Workers' Compensation Appeals Board Order, entered May 13, 2016.

       The Court did not consider attachments to Technical Record filings unless
admitted into evidence during the evidentiary. The Court considered factual statements
in these filings or any attachments to them as allegations unless established by the
evidence.

Stipulated Findings of Facts oftbe Parties:
    • Mr. Rucker's alleged date of injury is September 2, 2014.
    • Mr. Rucker gave notice of the alleged injury to Flexible Staffing on September 2,
       2014.
    • Mr. Rucker is forty-eight years old and a resident of Campbell County, Tennessee.
    • Mr. Rucker completed the eleventh grade and obtained a OED.
   • Mr. Rucker's average weekly wage is $401.17, which results in a workers'
       compensation rate of$267.45 per week.
   • Mr. Rucker received authorized medical treatment with Occupational Health
       Systems for the injury of September 2, 2014.
   • Flexible Staffing paid medical expenses to Occupational Health Systems only.
   • According to Dr. Richard P. Boyer, Mr. Rucker has not reached maximum
       medical improvement.
   • Mr. Rucker did not receive temporary disability benefits.
   • Mr. Rucker has not returned to work for Flexible Staffing, earning the same or
       greater wage as he earned prior to the injury.

Stipulated Conclusions of Law of the Parties:
    • This claim is governed by the Workers' Compensation Law for the state of
       Tennessee.
   • An employment relationship existed between Mr. Rucker and Flexible Staffing.
   • Mr. Rucker proviqed proper, statutory notice of the alleged injury to Flexible
       Staffing.
   • Mr. Rucker filed the Petition for Benefit Determination within the applicable
       statute of limitations.

Exhibits:
   • EXHIBIT 1: Deposition Transcript of Dr. Richard P. Boyer;
   • EXHIBIT 1A: Medical Records of Dr. Richard P. Boyer;
   • EXHIBIT 1B: Curriculum Vitae ofDr. Richard P. Boyer;
   • EXHIBIT 1C: Medical Expenses for Dr. Richard P. Boyer;
  • EXHIBIT 2: Deposition Transcript of Dr. C.M. Salekin;
                                           18
   •   EXHIBIT 2A: Standard Form Medical Report, Form C32, of Dr. C.M. Salekin,
       dated April 18, 20 15;
   •   EXHIBIT 2B: Standard Form Medical Report, Form C32, of Dr. C.M. Salekin,
       dated August 29, 2015;
   •   EXHIBIT 2C: Exhibits to Deposition ofDr. C.M. Salekin;
   •   EXHIBIT 3: Standard Form Medical Report, Form C32, of Dr. John McElligott;
   •   EXHIBIT 3A: Medical Records of Dr. John McElligott; and
   •   EXHIBIT 4: Tony Rucker's Personnel Records (numbered 0014-0031).

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 26th day
of July, 2016.

           Name              Certified Fax      Email       Service sent to :
                             Mail
David H. Dunaway, Esq.,                           X         dhdunaway@aol.com
Employee's Attorney

Neil M. Mcintire, Esq.                            X         nmcintire@howell-fisher .com
Employer's Attorney




                                                      1     SHRUM, Court Clerk
                                                          C.CourtClerk@tn.gov




                                           19